The Company previously announced that the Company, along with its former CEO and
former CFO, had been named in a class action lawsuit (Niederklein v. PCS
Edventures!.com, Inc., et al., U.S. District Court for the District of Idaho,
Case 1:10-cv-00479-CWD).  The class action was brought on behalf of shareholders
who purchased shares of the Company’s common stock during the period between
March 28, 2007 and August 15, 2007.  A Memorandum of Understanding (“MOU”)
containing the essential terms of a settlement of the class action was recently
agreed upon, subject to further proceedings and approval by the Court; a copy of
the MOU was attached to the 8-K/A-1 that was filed with the Securities and
Exchange Commission on September 6, 2011.  A Stipulation of Settlement based on
this MOU is attached hereto and incorporated by reference.









